ORDER

PER CURIAM.
Defendant, Herman L. Staples, appeals from judgment entered on a jury verdict finding him guilty of unlawful use of a weapon, in violation of section 571.030.1(1) RSMo (2000), and driving while license was suspended, in violation of section 302.321 RSMo (2000). The trial court sentenced defendant to four years imprisonment for the unlawful use of a weapon and one year for driving while license suspended, to be served concurrently.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).